IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA
Vv. Criminal No. 3:02CR204
KEVIN ATHOL JAMES,
Petitioner.
MEMORANDUM OPINION
Kevin Athol James, a federal inmate proceeding by counsel,
brings this PETITION FOR RELIEF PER 28 U.S.C.A. § 2255 OR PER WRIT
OF ERROR CORAM NOBIS (*“§ 2255 Motion,” and “Petition for Writ of
Error Coram Nobis,” ECF No. 47). The Government has responded,
asserting that James’s § 2255 Motion is untimely and he lacks
entitlement to relief through a Petition for Writ of Error Coram
Nobis. (ECF No. 50.) For the reasons set forth below, the § 2255
Motion will be dismissed as barred by the statute of limitations

and his attempt to bring a Petition for Writ of Error Coram Nobis

will be denied.

I. PROCEDURAL HISTORY
On November 4, 2002, the Court entered judgment against James
and sentenced him to 57 months of imprisonment for his conviction
of conspiracy to distribute more than 100 kilograms of marijuana.
(ECF No. 27, at 1-2.) James did not appeal. James was released

from criminal custody in 2006. James apparently has been detained
by the United States Customs and Border Protection since March of
2017. (ECF No. 47, 99 4-5.)?

On January 10, 2018, counsel for James filed this § 2255
Motion/Petition for Writ of Error Coram Nobis. James contends
that his counsel rendered ineffective assistance because he failed
to inform him of the immigration consequences of his guilty plea,
namely, that he would face mandatory deportation. (Id. 71 8-9.)

“A habeas corpus petition is moot when it no longer presents
a case or controversy under Article III, § 2, of the Constitution.”

Aragon v. Shanks, 144 F.3d 690, 691 (10th Cir. 1998) (citing

 

Spencer v. Kemna, 523 U.S. 1, 7 (1998)). No cause or controversy
exists unless the petitioner has suffered an actual injury that
can “be redressed by a favorable judicial decision.” Spencer, 523

U.S. at 7 (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477

 

{1990)). As James has served his sentence and completed his term
of supervised release, it is doubtful that he may bring this

challenge pursuant to section 2255. See United States v. Major,

 

693 F. App’x 267, 268 (4th Cir. 2017) (citing United States v.

Doe, 810 F.3d 132, 143 (3d Cir. 2015)); Kusay v. United States, 62

 

F.3d 192, 193 (7th Cir. 1995) (explaining that “in custody”

requirement for the purposes of § 2255 extends through period of

 

1 The Bureau of Prisons inmate locator notes that James was
released from custody on August 22, 2016. See
https://www.bop.gov/inmateloc/ (last visited June 5, 2019). Enter
James’s full name and follow “Search.”

2
supervised release). Nevertheless, even if the § 2255 Motion is

not moot, as discussed below, any such motion would be untimely.

II. SECTION 2255 MOTION
Section 101 of the Antiterrorism and Effective Death Penalty
Act (“AEDPA”) amended 28 U.S.C. § 2255 to establish a one-year
period of limitation for the filing of a § 2255 Motion.
Specifically, 28 U.S.C. § 2255(f) now reads:

(£) A l-year period of limitation shall apply to a
motion under this section. The limitation period
shall run from the latest of-

(1) the date on which the judgment of
conviction becomes final;

(2) the date on which the impediment to
making a motion created by governmental
action in violation of the Constitution
or laws of the United States is removed,
if the movant was prevented from making
a motion by such governmental action;

(3) the date on which the right asserted was
initially recognized by the Supreme
Court, if that right has been newly
recognized by the Supreme Court and made
retroactively applicable to cases on
collateral review; or

(4) the date on which the facts supporting
the claim or claims presented could have
been discovered through the exercise of
due diligence.

28 U.S.C. § 2255(f).
Because James did not appeal, under 28 U.S.C. § 2255(f) (1),
his conviction became final on Tuesday, November 19, 2002, the

last date to file an appeal. See United States v. Clayton,

 

No. 3:07cr488, 2010 WL 4735762, at *3 (E.D. Va. Nov. 15, 2010)

(citing Arnette v. United States, Nos. 4:01CR16, 4:04CV122, 2005

 

WL 1026711, at *4 (E.D. Va. May 2, 2005)). Hence, James had until
Wednesday, November 19, 2003 to file any motion under 28 U.S.C.
§ 2255. Because James did not file his § 2255 Motion until June
21, 2017, the motion is untimely pursuant to 28 U.S.C.
§ 2255(f) (1).

James does not argue that his § 2255 Motion should be deemed
timely under any of the subsection of 28 U.S.C. § 2255(f).? Rather,
to get around the limitation bar of § 2255, he argues that he is
entitled to relief under the All Writs Act, 28 U.S.C. § 1651 and
18 U.S.C. § 3231 pursuant to a Petition for Writ of Error Coram

Nobis.

 

2 To the extent that the Court construes James to argue that
he is entitled to a belated commencement of the limitation period
or equitable tolling because he only learned that deportation was
a consequence of his guilty plea in March 2017 when he was taken
into ICE custody, that contention lacks merit. During sentencing,
the Court asked counsel: “[Wlouldn’t he be subject’ to
deportation?” Counsel replied: “I think he would be subject to
deportation, but I am not an immigration expert.” (Nov. 4, 2002
Tr. 9.) The Court notified James during sentencing that James
must surrender himself to an immigration official for deportation
upon the completion of his term of imprisonment and notified him

that “[{a]s a further condition of supervised release if ordered
deported he shall remain outside the United States.” (Nov. 4,
2002 Tr. 15.) Thus, James was aware that he could be deported in

4
III. WRIT OF ERROR CORAM NOBIS
James contends that he is entitled to bring a Petition for
Writ of Error Coram Nobis in light of the Supreme Court’s decision

in Padilla v. Kentucky, 559 U.S. 356, 374 (2010). In Padilla, the

 

Supreme Court held that the Sixth Amendment requires an attorney
for a criminal defendant to provide advice about the risk of
deportation arising from a guilty plea. See id. at 373-74. James
argues that he did not make an earlier challenge to his guilty
plea and sentence because he was not seized for deportation under
March 2017.

An individual seeking coram nobis relief must satisfy four
threshold prerequisites:

First, a more usual remedy (such as habeas corpus) must

be unavailable; second, there must be a valid basis for

the petitioner having not earlier attacked his

convictions; third, the consequences flowing to the

petitioner from his convictions must be sufficiently

adverse to satisfy Article III’s case or controversy

requirement; and, finally, the error that is shown must

be “of the most fundamental character.”

Bereano v. United States, 706 F.3d 568, 576 (4th Cir. 2013)

 

(quoting United States v. Akinsade, 686 F.3d 248, 252 (4th Cir.

 

2012)). As explained below, James fails to satisfy the fourth

 

2002 and could have brought his claim that counsel deficiently
failed to advise him of immigration consequences within the one-
year limitation period.

Further to the extent James contends that he is entitled to
a belated commencement based on Padilla v. Kentucky, 559 U.S. 356,
374 (2010), as discussed in Part III, that contention is
unavailing.

 
requirement because the rule announced in Padilla fails to apply
to cases on collateral review.

A. General Application Of The New Rule Doctrine

New rules of constitutional criminal procedure generally are
not applicable to cases on collateral review. Teague v. Lane, 489
U.S. 288, 310 (1989). This principle protects the societal
interest in the finality of convictions. Id. “‘No one, not
criminal defendants, not the judicial system, not society as a
whole is benefitted by a judgment providing that a man shall
tentatively go to jail today, but tomorrow and every day thereafter
his continued incarceration shall be subject to fresh
litigation.’” Id. at 309 (quoting Mackey v. United States, 401
U.S. 667, 691 (1971) (Harlan, J., concurring in judgments in part
and dissenting in part)).

The Supreme Court has prescribed a three-step process for
determining whether a constitutional rule of criminal procedure
applies to a case on collateral review. Beard v. Banks, 542 U.S.
406, 411 (2004).

First, the court must determine when the defendant’s

conviction became final. Second, it must ascertain the

legal landscape as it then existed, and ask whether the

Constitution, as interpreted by the precedent then

existing, compels the rule. That is, the court must

decide whether the rule is actually new. Finally, if

the rule is new, the court must consider whether it falls

within either of the two exceptions to nonretroactivity.

Id. (citations omitted) (internal quotation marks omitted).
B. Padilla v. Kentucky, 559 U.S. 356 (2010) Announced A
New Rule

 

In Chaidez v. United States, 568 U.S. 342 (2013), the Supreme

 

Court concluded that “Padilla . . . announced a ‘new rule’” with
respect to any conviction that became final prior to the Supreme
Court’s decision in Padilla on March 31, 2010.3 Chaidez, 568 U.S.
at 354.

Under Teague, “new rules of constitutional law are generally
‘not . . . applicable to those cases which have become final before
the new rules are announced.’” United States v. Mathur, 685 F.3d
396, 399 (4th Cir. 2012) (omission in original) (quoting Teague,
489 U.S. at 310). Teague recognizes two narrow exceptions to the
general rule of nonretroactivity. Id. (citations omitted). First,
“a new rule should be applied retroactively if it places certain
kinds of primary, private individual conduct beyond the power of
the criminal law-making authority to proscribe.” Teague, 489 U.S.
at 311 (citations omitted) (internal quotation marks omitted).
“Second, a new procedural rule should apply retroactively if it
is... . [a] watershed rule[] implicating fundamental fairness.”
Mathur, 685 F.3d at 399 (citations omitted) (internal quotation

marks omitted.) Padilla fails to fall within either of the above

 

3 James’s conviction became final on November 14, 2002, the
last date to file a notice of appeal. See Caspari v. Bohlen, 510
U.S. 383, 390 (1994).

 
exceptions to non-retroactivity. Mathur, 685 F.3d at 399-401.4
Thus, the new rule doctrine bars James’s request for coram nobis

relief based on Padilla. See Chaidez, 568 U.S. at 358 (affirming

 

lower court’s determination that new rule doctrine barred request

for coram nobis relief based on Padilla).

III. CONCLUSION
For the foregoing reasons, James’s § 2255 Motion will be
dismissed as untimely and the Petition for Writ of Coram Nobis
will be denied. The action (ECF No. 47) will be dismissed. A
certificate of appealability will be denied.
The Clerk is directed to send a copy of the Memorandum Opinion
to counsel of record.

It is so ORDERED.

er WE?

Robert E. Payne
Senior United States District Judge

Richmond, Virginia

Date: \uly ¥, 2G

 

4 In Chaidez, the petitioner did not argue that he could
satisfy either of Teague’s exceptions. 568 U.S. at 347 n.3
(citations omitted).
